—Mikoll, J.
Appeals (1) from an order of the Supreme Court (Ellison, J.), entered November 25, 1992 in Chemung County, which granted a motion by defendants Arnot Ogden Memorial Hospital and Mary Pizzo directing that plaintiffs give security for costs, and (2) from an order of said court, entered January 26, 1993 in Chemung County, which denied plaintiff’s motion to modify the prior order.
On October 8, 1992 Supreme Court granted summary judgment to defendants Arnot Ogden Memorial Hospital and Mary Pizzo (hereinafter collectively referred to as defendants) dismissing the complaint against them and awarding judgment for costs in the amount of $516.63. Plaintiffs appealed. Defendants applied for an ex parte order directing plaintiffs to post security for costs pursuant to CPLR 8501 (a) on the ground that neither plaintiff was a New York resident. On November 25, 1992, an order was entered directing plaintiffs to post $2,000 security for costs on the action and on the appeal, if costs should be awarded. Plaintiffs appealed the order directing them to post security for costs and then brought an order to show cause why the order should not be vacated. Supreme Court modified the order to one to show cause why the amount of security should not be reduced and denied plaintiffs’ motion to reduce the amount of security required. This order was also appealed.
We find no merit to plaintiffs’ contention that the amount set by Supreme Court was too high and that plaintiffs were entitled to a hearing before security for costs was imposed (see, CPLR 8501 [a]; 8503). Security for costs in the amount of $2,000 is not unreasonable in light of the judgment for costs rendered against plaintiffs and the likelihood of costs being awarded in the appeals plaintiffs have taken.
Weiss, P. J., Mercure and Mahoney, JJ., concur. Ordered that the orders are affirmed, with costs.